1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DEBRA LYNN JACKSON,                             Case No.: 1:19-cv-01452-DAD-EPG
12                  Plaintiff,
                                                     ORDER DIRECTING SERVICE BY THE
13          v.                                       UNITED STATES MARSHAL WITHOUT
                                                     PREPAYMENT OF COSTS
14   USOPM/LEGAL RECONSIDERATION &
15   APPEALS,
16                  Defendant.
17
            Plaintiff, Debra Lynn Jackson, is proceeding pro se and in forma pauperis in this action. The
18
     Court previously found service of the Complaint appropriate. Accordingly, IT IS HEREBY
19
     ORDERED that:
20          1. The Clerk of Court is directed to forward the following documents to the U.S. Marshal for
21               defendant USOPM/Legal Reconsideration & Appeals:
22                  a. Three completed and issued summonses;
23                  b. Three completed USM-285 forms;
24                  c. Three copies of the Complaint filed on October 15, 2019 (ECF No. 1); and
25                  d. Three copies of this order;
26          2. The Clerk of Court is also directed to send the United States Marshal a copy of the
27               Complaint filed on October 15, 2019, and a copy of this order for the United States
28               Marshal.

                                                        1
1
          3. The United States Marshal shall, within sixty (60) days of the date this order is entered:
2               a) Serve the United States by
3                      (i) Delivering a copy of the summons and of the complaint to the United States
4                          attorney for the district where the action is brought (or to an assistant United
5                          States attorney or clerical employee whom the United States attorney designates
6                          in a writing filed with the court clerk) or send a copy of each by registered or
7                          certified mail to the civil-process clerk at the United States attorney's office, see
8                          Fed. R. Civ. P. 4(i)(1)(A); and
9                      (ii) Sending a copy of the summons and the complaint by registered or certified
10                         mail to the Attorney General of the United States at Washington, D.C., see Fed.
11                         R. Civ. P. 4(i)(1)(B); and

12              b) Serve the defendant, USOPM/Legal Reconsideration & Appeals, by sending a copy of

13                 the summons and of the complaint by registered or certified mail to USOPM/Legal

14                 Reconsideration & Appeals, see Fed. R. Civ. P. 4(i)(2).

15        4. Within ten days after service is effected, the United States Marshal shall file the return of

16              service.

17
     IT IS SO ORDERED.
18
19     Dated:     April 1, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                         2
